DETAILED ACTION
This is a first office action in response to application filed, with the above serial number, on 11 November 2019 in which claims 1-20 are presented for examination. Claims 1-20 are therefore pending in the application. 

Claim Objections
Claims 2, 10 are objected to because of the following informalities:  The claim recites ‘the pool of compute notes’ and is suggested to be amended to ‘the pool of compute nodes’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8, 13-14, 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent on the pool of compute nodes’ and ‘the identified set of invitation-only host tags in the subpool of the pool of compute nodes’. It is indefinite if the identifying is identifying in the pool or the subpool based on the conflicting limitations.
Claims 2-8, 13-14, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
See above 112a Rejection. Further, the claims recite ‘detecting, in the received set of processing element placement criteria from the subpool of the pool of compute nodes, the identified set of invitation-only host tags’. It is not clear if or how the ‘detecting’ of claim 2 differs from ‘identifying’ said invitation-only host tags, and how identified tags can be further detected, as if the invitation-only host tags are identified they are detected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fawcett (hereinafter “Fawcett”, 2013/0145203) in view of Chaudhri et al (hereinafter “Chaudhri”, 9,569,221).
As per Claim 1, Fawcett discloses a computer-implemented method comprising: 
identifying, in a subpool of a pool of compute nodes in a stream computing environment, a set of invitation-only host tags associated with a processing element placement on the pool of compute nodes for processing element host management in the stream computing environment (at least paragraph 22, 52-55; host selection criteria including characteristic tags that hosts have in hostpool; Table 405 Fig. 4A; each of the hosts assigned characteristic tag); 
determining, based on the identified set of invitation-only host tags, a pre-requisite indicated by a respective compute node for the processing element placement on the respective compute node, wherein the determined pre-requisite designates a {function/operator} as being eligible for the processing element placement on the respective compute node (at least paragraph 50-51; constraints associated with hostpools include ‘tagged requirements’, “A hostpool 327 may be associated with a particular PE 235, operator 240, or more generally, a job. For example, an application developer may assign a hostpool 327 for each job, thereby associating each PE 235 in that job to the hostpool 327”); 
in response to identifying a subset of a set of processing elements that includes a set of tagging criteria which matches the identified set of invitation-only host tags in the subpool of the pool of compute nodes, prioritizing an assignment of the identified subset of the set of processing elements to the subpool of the pool of compute nodes (at least paragraph 59-60, 46; because PE1 and PE2 (subset of PE) are associated with the 
isolating the prioritized assignment of the identified subset of the set of processing elements that have the set of tagging criteria which matches the identified set of invitation-only host tags in the subpool of the pool of compute nodes in the stream computing environment (at least paragraph 59-60, 46; PE constraint may comprise isolation which stipulates the operator or PE cannot share a host with any other PE, PEs cannot share the same host, ex-located).
Fawcett fails to explicitly disclose designating a target processing element type. 
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Chaudhri. Chaudhri discloses, in an analogous stream pipeline processing art, selection of a hardware processor (host / compute node) may be influenced (based) by the computational requirements of the processing pipeline tools needed, such as the type of processing to be performed, wherein if an audio processing tool (PE) is needed, such PE would be assigned and executed by a DSP processor / host accordingly (at least col. 5:9-53; 8:3-42; also see 9:3-6, 31-51). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Chaudhri’s resource management with Fawcett as Chaudhri discloses the obvious benefits that such resource and processing matching would at least satisfy performance goals while also minimizing power consumption, such that if one resource best handles processing 
As per Claim 2. The method of claim 1, further comprising: receiving, from the pool of compute notes, a set of processing element placement criteria (at least paragraph 22, 52-55; host selection criteria for hosts in hostpool (hostpool = compute node pool)); and detecting, in the received set of processing element placement criteria from the subpool of the pool of compute nodes, the identified set of invitation-only host tags (at least paragraph 22, 52-55; host selection criteria including characteristic tags that hosts have in hostpool; Table 405 Fig. 4A; each of the hosts assigned characteristic tag).
As per Claim 3. The method of claim 2, further comprising: detecting, for the set of processing elements with respect to the processing element placement on the pool of compute nodes, a set of processing element profile data (at least paragraph 46; PE constraints), wherein the detected set of processing element profile data includes a set of tagging criteria (at least paragraph 56; stipulating that a PE must be allocated to a host with a certain characteristic/tag, eg. a PE must be allocated to a high-memory host; the PE tag criteria is high-memory and the invitation-only host tag would be a host having high-memory; par. 55: tag represents characteristic such as high-memory, specific type of processor; par. 58: pinned eligible hosts having matching tag of host with PE).
As per Claim 4. The method of claim 3, further comprising: determining a placement arrangement for the set of processing elements on the pool of compute nodes by comparing the set of tagging criteria of the set of processing elements and the matching tag of host with PE)).
As per Claim 5. The method of claim 4, further comprising: establishing, based on the determined placement arrangement, the set of processing elements on the pool of compute nodes (at least paragraph 70-71, 76; placing PE on host).
As per Claim 6. The method of claim 3, further comprising: resolving that a first subset of the set of processing element profile data for a first processing element of the set of processing elements does not achieve a first subset of the set of processing element placement criteria for a first compute node of the pool of compute nodes; and preventing assignment of the first processing element to the first compute node (at least paragraph 67-68; if selected PE were to be placed on the host, a constraint would be violated; (further see incorporated by reference 8,849,888 col. 13:40-14:21: remove host from conditional candidate host set)).
As per Claim 7. The method of claim 3, further comprising: resolving that a first subset of the set of processing element profile data for a first processing element of the set of processing elements achieves a first subset of the set of processing element 
As per Claim 8. The method of claim 6, further comprising: resolving that the first subset of the set of processing element profile data for the first processing element of the set of processing elements achieves a second subset of the set of processing element placement criteria for a second compute node of the pool of compute nodes; and allocating the first processing element to the second compute node (at least paragraph 54, 59-60, 46; determining a PE that meets host selection criterion, using selection criterion to choose between multiple hosts satisfying constraints, and when PE must be co-located, choose from multiple hosts the hosts with the other PE the PE must be co-located with).
As per Claim 9. The method of claim 1, further comprising: configuring, without modifying a streaming application source code, a set of processing element profile data associated with the set of processing elements (at least paragraph 41, 38, 55; each PE being configured to carry out function; eg. PE6 could be configured to perform a join operation; hosts being dynamically assigned characteristic tags).
As per Claim 10. The method of claim 1, further comprising: configuring, without modifying a streaming application source code, a set of processing element placement criteria received from the pool of compute notes (at least paragraph 41, 38, 55; each PE being configured to carry out function; eg. PE6 could be configured to perform a join operation; hosts being dynamically assigned characteristic tags).
matching tag of host with PE); and in response to determining that a second tagging criterion of the set of tagging criteria mismatches a second invitation-only host tag of the set of invitation-only host tags, preventing assignment of a second processing element of the set of processing elements to a second compute node of the pool of compute nodes (at least paragraph 67-68; if selected PE were to be placed on the host, a constraint would be violated; (further see incorporated by reference 8,849,888 col. 13:40-14:21: remove host from conditional candidate host set)).
As per Claim 12. The method of claim 1, wherein each invitation-only host tag of the set of invitation-only host tags matches at least one tagging criterion of the set of tagging criteria (at least paragraph 56; stipulating that a PE must be allocated to a host with a certain characteristic/tag, eg. a PE must be allocated to a high-memory host; the PE tag criteria is high-memory and the invitation-only host tag would be a host having high-memory; par. 55: tag represents characteristic such as high-memory, specific type of processor; par. 58: pinned eligible hosts having matching tag of host with PE), and 
As per Claim 13. The method of claim 4, wherein each invitation-only host tag of the set of invitation-only host tags matches at least one tagging criterion of the set of tagging criteria (at least paragraph 56; stipulating that a PE must be allocated to a host with a certain characteristic/tag, eg. a PE must be allocated to a high-memory host; the PE tag criteria is high-memory and the invitation-only host tag would be a host having high-memory; par. 55: tag represents characteristic such as high-memory, specific type of processor; par. 58: pinned eligible hosts having matching tag of host with PE), and further comprising: configuring, without modifying a streaming application source code, the set of invitation- only host tags (at least paragraph 41, 38, 55; each PE being configured to carry out function; eg. PE6 could be configured to perform a join operation; hosts being dynamically assigned characteristic tags).
As per Claim 14. The method of claim 13, further comprising: redetermining, in an automated fashion without user intervention, the placement arrangement in response to configuring the set of invitation-only host tags (at least paragraph 58, 82-84, 96; scheduler using optimization mode to use second criterion and changing or altering to different optimization mode).
As per Claim 15. The method of claim 1, further comprising: receiving a stream of tuples to be processed by the set of processing elements operating on the pool of compute nodes; and processing, using the set of processing elements operating on the 
Claims 16-20 do not, in substance, add or define any additional limitations over claims 1-4 and therefore are rejected for similar reasons, supra.
Claims 16, 20 do not, in substance, add or define any additional limitations over claim 1 and therefore are rejected for similar reasons, supra. Claims 16 and 20 are analogous system and computer program product claims to respective method claim 1. Claim 16 only adding system components that Fawcett discloses:
As per Claim 16, Fawcett discloses a computer system for processing element host management, comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (at least paragraph 29-33; memory, processor).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,616,316. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘710 recites only elements that are claimed in claim 1 of ‘316, see table below for a comparison of claim 1 where bolded limitations therein anticipate the ‘710 claims.
‘710
A computer-implemented method comprising: 
identifying, in a subpool of a pool of compute nodes in a stream computing environment, a set of invitation-only host 
determining, based on the identified set of invitation-only host tags, a pre-requisite indicated by a respective compute node for the processing element placement on the respective compute node, wherein the determined pre-requisite designates a target processing element type as being eligible for the processing element placement on the respective compute node; 
in response to identifying a subset of a set of processing elements that includes a set of tagging criteria which matches the identified set of invitation-only host tags in the subpool of the pool of compute nodes, prioritizing an assignment of the identified subset of the 
isolating the prioritized assignment of the identified subset of the set of processing elements that have the set of tagging criteria which matches the identified set of invitation-only host tags in the subpool of the pool of compute nodes in the stream computing environment.
316
A computer-implemented method for processing element host management in a stream computing environment having a pool of compute nodes to comprising: 
	in response to analyzing a pool of compute nodes, receiving a set of processing element placement criteria associated with a processing element placement on the analyzed pool of compute nodes; 
	identifying, in the received set of processing element placement criteria, a set of invitation-only host tags in a subpool of the pool of compute nodes; 
	determining, based on the identified set of invitation-only host tags of the subpool of the pool of compute nodes, a pre-requisite indicated by a respective compute node for the processing element placement on the respective compute node, wherein the determined pre-requisite designates a target processing element type as being eligible for the processing element placement on the respective compute node; 
detecting, for a set of processing elements with respect to the processing element placement on the pool of compute nodes, a set of processing element profile data, wherein the detected set of processing element profile data includes a set of tagging criteria;
determining a placement arrangement for the set of processing elements on the pool of compute nodes by comparing the set of tagging criteria of the set of processing elements and the received set of processing element placement criteria of the pool of compute nodes; 
in response to identifying a subset of the set of processing elements that have the set of tagging criteria which matches the identified set of invitation-only host tags of the subpool of the pool of compute nodes, prioritizing an assignment of the identified subset of the set of processing elements to the subpool of the pool of compute nodes; 
isolating, on the subpool of the pool of compute nodes including to the identified set of invitation-only host tags, the prioritized assignment of the identified subset of the set of processing elements that have the set of tagging criteria which matches the identified set of invitation-only host tags; and 
establishing, based on the determined placement arrangement, the set of processing elements on the pool of compute nodes.


‘710 Claim 6 has similar limitations recited in ‘316 Claim 2.
‘710 Claim 7 has similar limitations recited in ‘316 Claim 3.
‘710 Claim 8 has similar limitations recited in ‘316 Claim 4.
‘710 Claim 9 has similar limitations recited in ‘316 Claim 5.
‘710 Claim 10 has similar limitations recited in ‘316 Claim 6.
‘710 Claim 11 has similar limitations recited in ‘316 Claim 8.
‘710 Claim 12 has similar limitations recited in ‘316 Claim 9.
‘710 Claim 13 has similar limitations recited in ‘316 Claim 10.
‘710 Claim 14 has similar limitations recited in ‘316 Claim 11.
‘710 Claim 15 has similar limitations recited in ‘316 Claim 13.
‘710 Claim 16 is similarly rejected as in the table above to ‘316 Claim 14.

‘710 Claim 20 is similarly rejected as in the table above to ‘316 Claim 15.


Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. Applicants are requested to consider the prior art references for relevant teachings when responding to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.